Sandkrs, J.
— We are asked whether a buyer of goods may bring an indemnity action against the seller for liability incurred to a third party for a defect in the goods, and, if so, when the statute of limitations begins to run. We hold a buyer may maintain such indemnity action and that the statute of limitations begins to run when the buyer pays damages to the third party or the third party obtains judgment against the buyer, whichever is first in time.
In 1987 petitioner Central Washington Refrigeration, Inc. (Central) contracted with a Yakima orchard to install a set of cold storage rooms to store apples and other fruit. Central in turn contracted with respondent McCormack Engineering (McCormack) to purchase the refrigeration coils which Central was to install. Pursuant to the sales agreement McCormack specially manufactured the coils according to Central’s specifications and timely delivered them in August 1987 at which time Central installed the coils in the cold storage rooms.
From the start, however, *the orchard experienced problems with the cold storage rooms. After several repair attempts and an intervening bankruptcy by the orchard, *512the orchard defaulted on payments for the cold storage rooms and Central subsequently sued for payment. In March 1989 the orchard counterclaimed for damages asserting Central misdesigned the cold storage system, used poor workmanship in building it, installed improper components, and failed to repair the system.
On May 22, 1992—over four-and-a-half years after McCormack delivered the coils—Central filed a third-party complaint against McCormack alleging the coils were defective and caused all the problems, seeking contribution and/or indemnity from McCormack for any damages due the orchard from Central.
In response McCormack sought summary judgment of dismissal arguing (1) to the extent Central claimed in tort for contribution it was precluded by the tort reform act and (2) to the extent Central claimed against McCormack for breach of contract it was barred by the Uniform Commercial Code (U.C.C.) four-year statute of limitations. RCW 62A.2-725. The trial court dismissed McCormack on summary judgment. Shortly thereafter Central settled with the orchard by paying it $220,000.
Central appealed the summary judgment. The Court of Appeals affirmed reasoning (1) to the extent Central’s claim against McCormack was for tort liability, McCormack could not be liable to Central under RCW 4.22-.040 as Central could not be lawfully held jointly and severally liable to the orchard along with McCormack;1 and (2) to the extent Central’s claim was either contractual or for indemnity, it was barred by the four-year U.C.C. statute of limitations governing contracts. Central Wash. Refrigeration, Inc. v. Barbee, 81 Wn. App. 212, 220, 223-24, 913 P.2d 836 (1996). We granted review to determine whether a buyer may maintain an indemnity action against the seller based on breach of warranty, and, if so, when the applicable statute of limitations commences to *513run. Central Wash. Refrigeration, Inc. v. Barbee, 130 Wn.2d 1016, 928 P.2d 414 (1996).
Indemnity in its most basic sense means reimbursement (Black’s Law Dictionary 769 (6th ed. 1990)) and may lie when one party discharges a liability which another should rightfully have assumed. Stevens v. Security Pac. Mortgage Corp., 53 Wn. App. 507, 517, 768 P.2d 1007 ("Indemnity requires full reimbursement and transfers liability from the one who has been compelled to pay damages to another who should bear the entire loss.”), review denied, 112 Wn.2d 1023 (1989).2
 While indemnity sounds in contract and tort3 it is a separate equitable cause of action. The variety of indemnity relevant to this case is implied contractual indemnity, also referenced to as "implied in fact” indemnity. Such arises when one party incurs a liability the other party should discharge by virtue of the nature of the relationship between the two parties. Stevens, 53 Wn. App. at 517; Olch v. Pacific Press & Shear Co., 19 Wn. App. 89, 93-97, 573 P.2d 1355, review denied, 90 Wn.2d 1017 (1978); Peoples’ Democratic Republic of Yemen v. Goodpasture, Inc., 782 F.2d 346, 350 (2d Cir. 1986). The nature of the relationship between the parties gives rise *514to the right of implied indemnity.4 Ryan Stevedoring Co. v. Pan-Atlantic S.S. Corp., 350 U.S. 124, 76 S. Ct. 232, 100 L. Ed. 133 (1956), superseded by statute as stated in Ducrepont v. Baton Rouge Marine Enters., Inc., 666 F. Supp. 882 (E.D. La. 1987). The question here is whether the contractual relationship between buyer and seller under the U.C.C. is sufficient to give rise to an implied right of indemnity when a defect in the good causes damage to a third party user and such defect constitutes breach of seller’s warranties.
A minority of courts addressing the issue under comparable facts have found the contractual relationship between buyer and seller under the U.C.C. insufficient to give rise to an indemnity action. See, e.g., Perry v. Pioneer Wholesale Supply Co., 681 P.2d 214, 219 (Utah 1984). Jurisdictions following this minority rule are Utah, Idaho, and South Dakota.5 The minority rule would view Central’s claim as *515nothing more than a claim for damages under a sales contract between merchants for breach of implied warranties6 resulting in consequential damages7 owed to a third party.8 Use of the label "indemnity” would not alter the perception that the action still sounds in contract. The claim would be governed in whole by the U.C.C. Under the U.C.C., actions for breach of contract must be commenced within four years of date of delivery of goods regardless of when the buyer discovers the defect.9 Because Central failed to bring its claim against McCormack within four years of delivery, its suit would be time-barred under the minority rule. The Court of Appeals chose to follow the minority rule.
Central, however, argues the minority rule errs in failing to recognize an indemnity claim here. We agree. Central points to the majority of courts addressing the issue which have ruled the contractual relationship between buyer and seller under the U.C.C. is a sufficient relation*516ship to give rise to an implied right of indemnity.10 Jurisdictions following the majority rule include California, Maine, Michigan, Minnesota, Missouri, Nebraska, New Hampshire, New York, North Carolina, Pennsylvania, and Virginia.11
A clear statement of the majority rule appears in Bellevue S. Assocs. v. HRH Constr. Corp., 78 N.Y.2d 282, 579 N.E.2d 195, 574 N.Y.S.2d 165 (1991). In Bellevue a subcontractor installed defective floor tiles in an apartment complex and was sued by the apartment complex owner. The subcontractor eventually sued the tile manufacturer for indemnity, seeking to shift the entire liability, alleging the manufacturer breached the implied warranties. The manufacturer argued the suit was nothing more than one on the contract and thus the U.C.C. four-year statute of limitations must govern to bar the suit. The New York high court rejected the manufacturer’s argument, concluding the contractual relationship and the U.C.C.’s implied warranties provided "the requisite basis for an indemnification claim.” Id. at 201.
We adopt the majority rule and hold a contractual relationship under the U.C.C., with its implied warranties, provides sufficient basis for an implied indemnity claim *517when the buyer incurs liability to a third party as a result of a defect in the goods which would constitute a breach of the seller’s implied or express warranties. In so holding we acknowledge "[t]here is a substantial difference between an instance where a product simply fails as opposed to a situation where the product fails and causes damage to a third party.” Carrier Corp. v. Detrex Corp., 4 Cal. App. 4th 1522, 6 Cal. Rptr. 2d 565, 569 (1992). We also understand our decision to join the majority camp comports with the equitable principles underlying indemnity.12
The remaining question is when the statute of limitations commences to run on the indemnity claim. Indemnity actions are distinct, separate causes of action from the underlying wrong and are governed by separate statutes of limitations.13 It is settled law that indemnity actions accrue when the party seeking indemnity pays or is legally adjudged obligated to pay damages to a third party. The statute of limitations on the indemnity action therefore begins to run at that point. Smith v. Jackson, *518106 Wn.2d 298, 302, 721 P.2d 508 (1986); Earley v. Rooney, 49 Wn.2d 222, 228, 299 P.2d 209 (1956); Hanscome v. Perry, 75 Md. App. 605, 542 A.2d 421, 425 (1988); 42 C.J.S. Indemnity § 44, at 137 (1991).14 These settled principles apply with equal force to the present case.
Thus, the statute of limitations on Central’s alleged indemnity claim began to run when Central paid the orchard to settle the orchard’s claims. Because Central brought suit at the same time it settled, we hold its indemnity action is not time barred.15 Central’s indemnification suit must be determined on its merits.16 The Court of Appeals is reversed, the case is remanded for trial and Central shall recover its costs on appeal.
Durham, C.J., and Dolliver, Smith, Madsen, and Alexander, JJ., concur.

The orchard did not sue McCormack, concluding the limitation period had run on such a claim. Central Wash. Refrigeration Inc. v. Barbee, 81 Wn. App 212, 220 n.2, 913 P.2d 836 (1996).


See also McDermott v. City of N.Y., 50 N.Y.2d 211, 406 N.E.2d 460, 462, 428 N.Y.S.2d 643 (1980) ("Conceptually, implied indemnification finds its roots in the principles of equity. It is nothing short of simple fairness to recognize that '[a] person who, in whole or in part, has discharged a duty which is owed by him but which as between himself and another should have been discharged by the other, is entitled to indemnity’ (Restatement, Restitution, § 76). To prevent unjust enrichment, courts have assumed the duty of placing the obligation where in equity it belongs.”).


indemnity may arise by express contract to indemnify when one party expressly contracts to reimburse the other party for any damages the other party may incur. Stocker v. Shell Oil Co., 105 Wn.2d 546, 547, 716 P.2d 306 (1986). In tort, indemnity arises when a passive tort-feasor discharges a liability that an active tort-feasor should have paid; in such case the passive tort-feasor has an indemnity right against the active tort-feasor. Rufener v. Scott, 46 Wn.2d 240, 242, 280 P.2d 253 (1955). The tort reform act expressly abolished tort indemnity in Washington between active and passive tort-feasors. RCW 4.22.040(3) (subject to narrow limitations not relevant here "indemnity between active and passive tort feasors is abolished . . . .”). See also Glover v. Tacoma Gen. Hosp., 98 Wn.2d 708, 658 P.2d 1230 (1983).


See 42 C.J.S. Indemnity § 31, at 121 (1991) ("A right to indemnity, while not implied in every contract or contractual relationship, may be claimed on the basis of an implied contract, which can arise either from the conduct of the parties or be implied from the nature of their relationship, whether it be a contractual or other legal relationship, and from given warranties and covenants, or be otherwise implied from unique special factors indicating the parties’ intent that the party from whom indemnity is sought should be ultimately liable.” (citations omitted)).


Perry v. Pioneer Wholesale Supply Co., 681 P.2d 214, 219 (Utah 1984); Sheehan v. Morris Irrigation, Inc., 460 N.W.2d 413 (S.D. 1990); Farmers Nat’l Bank v. Wickham Pipeline Constr., 114 Idaho 565, 759 P.2d 71 (1988).
McCormack asserts Washington, Georgia, Iowa, and Colorado also follow the minority rule, but examination of the cases cited reveals such -is not the case. In Controlled Atmosphere, Inc. v. Branom Instrument Co., 50 Wn. App. 343, 348-49, 748 P.2d 686 (1988) the parties never made any implied indemnity arguments. Appellant’s sole claim there was for tort-based contribution. Appellant’s brief in Branom states "[i]t cannot he emphasized enough that this is a contribution action under RCW 4.22.040” based in small part on breach of warranty. Br. of Appellant at 7. PPG Indus., Inc. v. Genson, 135 Ga. App. 248, 217 S.E.2d 479 (1975) similarly lacks any discussion of indemnity. The case cited from Iowa, Kitzinger v. Wesley Lumber Co., 419 N.W.2d 739, 740-41 (Iowa Ct. App. 1987), did not involve third parties and indemnity was neither an issue nor a theory that could have been raised. The only issue in Kitzinger was whether the seller had made express future warranties. The Colorado case, Persichini v. Brad Ragan, Inc., 735 P.2d 168, 172 (Colo. 1987), likewise cannot be said to follow the minority rule because of Colorado’s peculiar statutory language expressly limiting any claims against sellers to either a three-year limitation or to U.C.C. § 2-725’s four-year limitation "regardless of the substantive legal theory or theories upon which the action is brought.” (quoting 6 Colo. Rev. Stat. § 13-80-127.5(1) (Supp. 1985)).


See RCW 62A.2-314 (implied merchantability); RCW 62A.2-315 (implied warranty of fitness for particular purpose known to seller).


See RCW 62A.2-715(2) (consequential damages allowed for "any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know . . . .”).


Two legal commentaries argue the minority rule has it right. See Paul J. Wilkinson, Comment, An Ind. Run Around the U.C.C.: The Use (or Abuse?) of Indemnity, 20 Pepp. L. Rev. 1407, 1438 (1993) (such "indemnity” actions are nothing more than actions for consequential damages resulting from breach of contract and there is no reason to treat consequential damages paid to a third party any differently from any other damages incurred as a result of a breach of contract); Thomas A. Leggette, When Can an Implied Indemnity Cause of Action be Used to End-Run a Limitations Bar?, 42 Fed’n Ins. & Corp. Couns. Q. 33, 33 (1991) (a party should not be able to end run the strict four-year U.C.C. statute of limitations period for suing on contracts by simply denominating the action one for "indemnity”).


The U.C.C. statute of limitations for sales of goods is codified at RCW 62A.2-725 and provides:
(1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. . . .
(2) A cause of action accrqes when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except [ ] where a warranty explicitly extends to future performance ....


See, e.g., In re Fela Asbestos Litig., 638 F. Supp. 107, 112 (W.D. Va. 1986) (applying Virginia law) (“an 'implied warranty of merchantability gives rise to an implied contract of indemnity.’ ”) (quoting Whittle v. Timesavers, Inc., 572 F. Supp. 584, 587 (W.D. Va. 1983), rev’d, 749 F.2d 1103 (4th Cir. 1984)), rev’d on other grounds sub nom. Wingo v. Celotex Corp., 834 F.2d 375 (4th Cir. 1987).


Carrier Corp. v. Detrex Corp., 4 Cal. App. 4th 1522, 6 Cal. Rptr. 2d 565, 569 (1992), review denied (June 18, 1992); Cyr v. Michaud, 454 A.2d 1376, 1385 (Me. 1983); Ameron, Inc. v. Chemische Werke Huls AG, 760 F. Supp. 1234, 1236-37 (E.D. Mich. 1991) (applying Michigan law); City of Willmar v. Short-Elliott-Hendrickson, Inc., 512 N.W.2d 872, 874, 49 A.L.R.5th 801 (Minn. 1994); City of Clayton v. Grumman Emergency Prods., Inc., 576 F. Supp. 1122 (E.D. Mo. 1983) (applying Missouri law); City of Wood River v. Geer-Melkus Constr. Co., 233 Neb. 179, 444 N.W.2d 305, 311 (1989); Jaswell Drill Corp. v. General Motors Corp., 129 N.H. 341, 529 A.2d 875, 878-79 (1987); Bellevue S. Assocs. v. HRH Constr. Corp., 78 N.Y.2d 282, 579 N.E.2d 195, 201, 574 N.Y.S.2d 165 (1991); Walker Mfg. Co. v. Dickerson, Inc., 619 F.2d 305, 309-10 (4th Cir. 1980) (applying North Carolina law); Thermo King Corp. v. Strick Corp., 467 F. Supp. 75, 77 (W.D. Pa.) (applying Pennsylvania law), aff’d, 609 F.2d 503 (3d Cir. 1979); In re Fela Asbestos Litig., 638 F. Supp. 107, 112 (W.D. Va. 1986) (applying Virginia law), rev’d on other grounds sub nom. by Wingo v. Celotex Corp., 834 F.2d 375 (4th Cir. 1987).


See, e.g., City of Willmar v. Short-Elliott-Hendrickson, Inc., 512 N.W.2d 872, 874, 49 A.L.R.5th 801 (Minn. 1994) (indemnity is an equitable action and "is not based on contract or tort, although either may secondarily be involved, but on one party paying more than its fair share.”); City of Clayton v. Grumman Emergency Prods., Inc., 576 F. Supp. 1122, 1127 (E.D. Mo. 1983) ("A party who buys and then resells a product is not in a position to discover the latent defect within the warranty’s limitation period because the product is in the hands of the consumer during that time. Only when the consumer sues the retailer does the retailer gain notice of the latent defect.”). We note indemnity may not he available when equity does not so require. See Sheehan v. Morris Irrigation, Inc., 460 N.W.2d 413, 417 (S.D. 1990); Farmers Nat’l Bank v. Wickham Pipeline Constr., 114 Idaho 565, 759 P.2d 71, 75 (1988) (equity does not require an indemnity action to be recognized where parties could have sued at law but slept on their rights). As the parties have not so requested, we refrain from assessing the particular equities in this case.


McDermott v. City of N.Y., 50 N.Y.2d 211, 406 N.E.2d 460, 462-63, 428 N.Y.S.2d 643 (1980) ("the indemnity claim is a separate substantive cause of action, independent of the underlying wrong”). Western S.S. Lines, Inc. v. San Pedro Peninsula Hosp., 8 Cal. 4th 100, 876 P.2d 1062, 1070, 32 Cal. Rptr. 2d 263 (1994) ("[F]or certain procedural purposes, such as statutes of limitations, an indemnity claim is an independent action.”); In re Fela Asbestos Litig., 638 F. Supp. 107, 112 (W.D. Va. 1986) (applying Virginia law) ("[T]he implied warranty of merchantability that generally arises upon the sale (or delivery) of goods and the implied contract of indemnity that flows from the warranty are distinctly different and are governed by different statutes of limitations.”), rev’d on other grounds sub nom. by Wingo v. Celotex Corp., 834 F.2d 375 (4th Cir. 1987).


Central never specifies which statute of limitations in particular would apply. Central simply claims the statute of limitations should begin to run when the third party liability is incurred and not upon delivery of the goods. Accordingly, we do not address which statute of limitations would apply but note that one case has suggested the three-year statute of limitation of RCW 4.16.080(3) would apply. However under any statute this action is timely. See Universal Underwriters Ins. Co. v. Security Indus., Inc., 391 F. Supp. 326, 328 (W.D. Wash., 1974).


Central, in fact, brought suit against McCormack before the third-party judgment was entered. This does not present any problem.


Central also asserts McCormack fraudulently induced it to delay suit. While we disagree that McCormack did so, we need not reach the issue in light of our holding.